Order entered June 8, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01184-CV

                          PLAINSCAPITAL BANK, Appellant

                                            V.

                             SALLY JOANN REAVES, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-04118

                                        ORDER
      Before the Court is appellee’s June 7, 2018 unopposed motion for extension of time to

file an amended brief. We GRANT the motion and extend the time to July 18, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE